COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 AEROSTAFF SERVICES, INC., and                   §
 MIDSOUTH CONSTRUCTION,                                           No. 08-08-00106-CV
 INC./LUIS F. CISNEROS,                          §
                                                                    Appeal from the
       Appellants/Cross-Appellees,               §
                                                            County Court at Law No. Five
 v.                                              §
                                                               of El Paso County, Texas
                                                 §
 LUIS F. CISNEROS/AEROSTAFF                                        (TC#2004-1617)
 SERVICES, INC., and MIDSOUTH                    §
 CONSTRUCTION, INC.,

        Appellee/Cross-Appellant.

                                  MEMORANDUM OPINION

       Pending before the Court is the joint motion by Appellant/Cross-Appellee Aerostaff Services,

Inc., Appellant/Cross-Appellee Midsouth Construction, Inc., and Appellee/Cross-Appellant Luis F.

Cisneros to dismiss this appeal pursuant to TEX . R. APP . P. 42.1(a)(1). The parties jointly request

that each party be ordered to bear its own costs. We grant the motion and dismiss the appeal, with

the costs of appeal taxed against the party that incurred them.


                                              KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.